UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number: 000-30681 DENDREON CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-3203193 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3005 FIRST AVENUE, SEATTLE, WASHINGTON 98121 (Address of registrant’s principal executive offices) (Zip Code) (206) 256-4545 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þYesNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerxNon-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨YesNoþ The number of shares of the registrant’s common stock, $.001 par value, outstanding as of November 2, 2007 was 84,569,702. DENDREON CORPORATION INDEX PAGENO. PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 5. Other Information 21 Item6. Exhibits 22 SIGNATURES 23 EXHIBIT INDEX 24 CERTIFICATION OF CEO PURSUANT TO SECTION 302 OF SARBANES OXLEY CERTIFICATION OF CFO PURSUANT TO SECTION 302 OF SARBANES OXLEY CERTIFIACTION OF CEO AND CFO PURSUANT TO SECTION 906 OF SARBANES OXLEY 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS DENDREON CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share data) September 30, December 31, 2007 2006 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 90,950 $60,964 Short-term investments 30,184 45,492 Restricted cash 1,858 1,440 Prepaid and other current assets 2,087 2,082 Total current assets 125,079 109,978 Property and equipment, net 28,175 30,530 Long-term investments 17,694 14,827 Long-term restricted cash 6,657 7,723 Debt issuance costs and other assets 3,454 585 Total assets $181,059 $ 163,643 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 434 $ 1,503 Accrued liabilities 7,347 6,788 Accrued compensation 4,037 5,312 Deferred revenue 82 95 Current portion of capital lease obligations 967 1,253 Current portion of long-term debt and facility lease obligation 5,874 5,470 Total current liabilities 18,741 20,421 Deferred revenue, less current portion 417 478 Capital lease obligations, less current portion 170 735 Long-term debt, less current portion 3,581 7,879 Facility lease obligation, less current portion 8,289 8,413 Convertible notes 85,250 — Commitments and contingencies (Note 7) Stockholders’ equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized, no shares issued or outstanding — — Common stock, $0.001 par value; 150,000,000 shares authorized, 83,013,907 and 81,323,628 shares issued and outstanding at September 30, 2007 and December31,2006, respectively 83 81 Additional paid-in capital 529,267 518,127 Accumulated other comprehensive loss (41) (106) Accumulated deficit (464,698) (392,385) Total stockholders’ equity 64,611 125,717 Total liabilities and stockholders’ equity $181,059 $163,643 See accompanying notes 3 DENDREON CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ 112 $ 84 $ 715 $ 187 Operating expenses: Research and development 13,449 15,754 54,780 56,995 General and administrative 6,364 5,974 20,458 16,634 Total operating expenses 19,813 21,728 75,238 73,629 Loss from operations (19,701) (21,644) (74,523) (73,442) Interest income 2,022 1,353 4,744 4,641 Interest expense (1,551) (452) (2,534) (1,354) Net loss $ (19,230) $ (20,743) $(72,313) $(70,155) Basic and diluted net loss per share $ (0.23) $ (0.29) $(0.88) $(0.98) Shares used in computation of basic and diluted net loss per share 82,965 71,320 82,356 71,236 See accompanying notes 4 DENDREON CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended September 30, 2007 200 Operating Activities: Net loss $(72,313) $ (70,155) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense 4,719 2,784 Non-cash stock-based compensation expense 4,149 2,966 Net loss (gain) on sale of fixed assets 42 (15) Impairment of fixed assets — 419 Changes in operating assets and liabilities: Accounts receivable — (308) Prepaid expenses and other assets 119 363 Deferred revenue (74) (30) Accounts payable (1,069) 769 Accrued liabilities and compensation (716) (5,998) Net cash used in operating activities (65,143) (69,205) Investing Activities: Purchases of investments (585,205) (290,184) Maturities of investments 597,711 315,170 Purchases of property and equipment (2,406) (9,984) Net cash provided byinvesting activities 10,100 15,002 Financing Activities: Proceeds from issuance of debt, net of debt financing costs 82,257 — Net proceeds from exercise of stock options, warrants and other 6,404 192 Proceeds from release of security deposits associated with debt 648 501 Issuance of common stock under the Employee Stock Purchase Plan 589 408 Proceeds from equipment financing arrangement, net of debt financing costs — 7,624 Payments on long-term debt (3,923) (2,072) Payments on capital lease obligations (851) (1,442) Payments on facility lease obligation (95) (75) Net cashprovided by financing activities 85,029 5,136 Net increase (decrease) in cash and cash equivalents 29,986 (49,067) Cash and cash equivalents at beginning of year 60,964 81,949 Cash and cash equivalents at end of period $90,950 $ 32,882 See accompanying notes 5 DENDREON CORPORATION NOTES
